 



EXHIBIT 10.9

WEBMETHODS, INC.
DEFERRED COMPENSATION PLAN
FOR DIRECTORS

1. Purpose

      The Company desires and intends to recognize the value to the Company of
the past and present services of its Directors, to encourage their continued
service to the Company and to be able to attract and retain superior Directors
by adopting and implementing this Plan to provide such Directors an opportunity
to defer compensation otherwise payable to them from the Company. The Company
desires to allow such Directors an opportunity to invest in the Common Shares of
the Company by providing that amounts deferred under this Plan are on a
quarterly basis treated as invested in Common Shares during the deferral period
and distributed in common shares at the end of the deferral period. The Company
intends that for amounts deferred under the Plan after December 31, 2004, the
Plan will be administered in conformity with deferred compensation rules of
Section 409A of the Internal Revenue Code of 1986, as amended.

2. Certain Definitions

      The following terms will have the meanings provided below.

      A. “Beneficiary” means the person or persons designated in writing as such
and filed with the Company at any time by a Participant. Any such designation
may be withdrawn or changed in writing (without the consent of the Beneficiary),
but only the last designation on file with the Company shall be effective.

      B. “Board” means the Board of Directors of the Company.

      C. “Code” means the Internal Revenue Code of 1986, as amended , or its
successor.

      D. “Common Shares” means the shares of Common Stock, par value $.01, of
the Company.

      E. “Company” means webMethods, Inc., a Delaware corporation, and any
successor entity.

      F. “Deferred Compensation Account” means the separate Deferred
Compensation Account established for each Participant pursuant to Section 4 of
the Plan, which Deferred Compensation Account shall consist of a “Cash Account”
and “Stock Account.”

      G. “Director” means any director of the Company who receives compensation
from the Company for his or her services as a director.

      H. “Effective Date” means September 30, 2004.

 



--------------------------------------------------------------------------------



 



      I. “Eligible Compensation” means, to the extent applicable to any given
Participant, the annual retainer and meeting fees otherwise payable in cash, and
receivable for service as a Director, but not any other compensation or expense
reimbursement.

      J. “Fair Market Value” of the Common Shares means, if the Common Shares
are traded on The Nasdaq National Market or The Nasdaq SmallCap Market or are
listed on a national securities exchange, the closing price for the day of
determination as quoted on such market or exchange which is the primary market
or exchange for trading of the Common Shares or if no trading occurs on such
date, the last day on which trading occurred; if the Common Shares are regularly
quoted by a recognized securities dealer but selling prices are not reported,
Fair Market Value shall be the mean between the high and the low asked prices
for the Common Shares for the day of determination; or in the absence of an
established market for the Common Shares, Fair Market Value shall be determined
by the Plan Administrator in good faith.

      K. “Participant” has the meaning specified in Section 3 of the Plan.

      L. “Plan” means the webMethods, Inc. Deferred Compensation Plan for
Directors, as reflected in this document, as the same may be amended from time
to time after the Effective Date.

      M. “Plan Administrator” means the Chief Financial Officer of the Company.

      N. “Post-2004 Deferrals” mean amounts deferred under the Plan after
December 31, 2004.

      O. “Trading Day” means a day on which the principal exchange or market on
which the Common Stock is traded is open for business.

3. Participants

      Each Director on the Effective Date is eligible for participation in the
Plan on the Effective Date. Each individual who becomes a Director after the
Effective Date is eligible for participation in the Plan as of the date on which
he or she becomes a Director. A Participant shall continue to participate in the
Plan until his or her status as a Participant is terminated by a complete
distribution of his or her Deferred Compensation Account pursuant to the terms
of the Plan.

4. Deferred Compensation Accounts

      A. Establishment of Deferred Compensation Accounts. The Company will
establish a Deferred Compensation Account for each Participant. Each Deferred
Compensation Account shall include a Cash Account and Stock Account.

      B. Election of Participant. A Participant may elect to have all or a
portion of his or her Eligible Compensation which is to be paid to him or her by
the Company allocated to his or her Deferred Compensation Account and paid on a
deferred basis pursuant to the terms of the Plan. To exercise such an election,
the Participant must advise the Company of his or her election, in writing, on a
form (a “Deferral Notice”) and within the following time periods:

2



--------------------------------------------------------------------------------



 



  (i)   A nominee for election for Director (who is not at the time of
nomination a sitting Director) may file a Deferral Notice any time before
election to the Board and before being entitled to receive any compensation for
service on the Board or a committee. The Deferral Notice shall be effective upon
such person’s election to the Board. Effective as of January 1, 2005, a new
Participant’s election to defer compensation must be made not later than 30 days
after the Participant becomes eligible to participate in the Plan.     (ii)   A
sitting Director who has never filed Deferral Notice may file a Deferral Notice
at any time during the year. Such Deferral Notice shall not be effective until
January 1 of the following year; provided, that a Deferral Notice filed within
thirty (30) days of the Effective Date shall be effective as of the date filed.
    (iii)   A sitting Director who has revoked his or her Deferral Notice in
accordance with the following paragraph may again file a Deferral Notice at any
time during the year, but the election will not be effective until January 1 of
the following year.

Such Deferral Notice shall apply only to Eligible Compensation payable to, or
earned by, the Participant after the date on which the Deferral Notice is
received by the Company. A Participant may elect to change a prior election with
respect to his or her Deferral Notice by completing a new Deferral Notice, but
such election shall not, however, be effective until January 1 of the following
year. A participant may elect to revoke a Deferral Notice at any time, but such
election shall not be effective until the first day of the next calendar
quarter, or if later, with respect to Post-2004 Deferrals, the earliest date on
which such revocation may be effective in accordance with Section 409A(a) of the
Code. Unless changed or revoked, a Deferral Notice shall continue in effect
until the end of the participant’s service as a Director.

      C. Maintenance of Deferred Compensation Account. When a Participant has
elected under Section 4(b) to have Eligible Compensation credited to his or her
Deferred Compensation Account, as of the date any Eligible Compensation would
have otherwise been payable absent the filing of a Deferral Notice, the Company
will allocate to the Participant’s Cash Account the amount of Eligible
Compensation specified in the Deferral Notice. As of the first Trading Day of
each calendar quarter, the balance of the amount credited to the Participant’s
Cash Account shall be divided by the then Fair Market Value of the Common
Shares. Upon completion of this calculation, each Participant’s Stock Account
shall be credited with the resulting number of Common Shares (carried to three
decimals) and the Participant’s Cash Account reduced to zero. As necessary to
properly administer the Plan the Plan Administrator shall maintain separate Cash
Accounts and Stock Accounts for a Participant’s Post-2004 Deferrals.

      D. Adjustment of Account Balances. The Cash Account of each Participant
shall be credited with cash dividends on the number of Common Shares credited to
the Participant’s Stock Account at the times and equal in amount to the cash
dividends actually paid with respect to Common Shares on and after the date
credited to the Stock Account. No interest or earnings shall be credited to
amounts in a Participant’s Cash Account.

      E. Stock Account Adjustments. The number of Common Shares in the Stock
Account of each Participant shall be adjusted from time to time to reflect stock
splits, stock

3



--------------------------------------------------------------------------------



 



dividends or other changes in the Common Shares resulting from a change in the
Company’s capital structure.

      F. Participant’s Rights in Accounts. A Participant’s only right with
respect to his or her Deferred Compensation Account (and amounts allocated
thereto) will be to receive payments in accordance with the provisions of
Section 5 of the Plan.

5. Payment of Deferred Benefits

      A. Time of Payment. Subject to earlier distribution in accordance with
Section 11 hereof, distribution of a Participant’s Deferred Compensation Account
shall be made as soon as practicable following the Participant’s termination of
service as a Director. Notwithstanding the preceding sentence, with respect to
Post-2004 Deferrals, distribution shall be made as soon as practicable following
a separation from service as provided in Section 409A(a) of the Code and
distribution to a Participant who is a “key employee” within the meaning of
Section 416(i) of the Code (determined without regard to paragraph 5 thereof)
shall not be made prior to six months following the Participant’s separation
from service (or, if earlier the date of the Participant’s death).

      B. Method of Distribution. A Participant’s Deferred Compensation Account
shall be distributed to the Participant in a single lump sum transfer of the
whole number of Common Shares (plus cash representing the value of any
fractional share) as credited to the Participant’s Stock Account and cash for
amount credited to the Participant’s Cash Account.

      C. Hardship Distributions. Prior to the time a Participant’s Deferred
Compensation Account becomes payable, the Plan Administrator, in his or her sole
discretion, may elect to distribute all or a portion of the whole Common Shares
(plus cash representing the value of any fractional share) credited to such
account in the event such Participant requests a distribution due to severe
financial hardship. For purposes of this Plan, severe financial hardship shall
be deemed to exist in the event the Plan Administrator determines that a
Participant needs a distribution to meet immediate and heavy financial needs
resulting from a sudden or unexpected illness or accident of the Participant or
a member of the Participant’s family, loss of the Participant’s property due to
casualty or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. No distribution
shall be made due to a severe financial hardship under this Section, to the
extent such hardship may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent liquidation of such assets would not by itself cause severe hardship, or
by cessation of deferrals under the Plan. A distribution based on financial
hardship shall not exceed the smaller of (i) the amount of cash and the number
of whole Common Shares (plus cash representing the value of any fractional
share) credited to the Participant’s Deferred Compensation Account or (ii) the
amount of cash and the number of whole Common Shares credited to the
Participant’s Deferred Compensation Account with a Fair Market Value (determined
as of the date of distribution) equal to the amount needed to meet the financial
hardship. The amount necessary to satisfy a hardship distribution shall first be
distributed from a Participant’s Cash Account. For withdrawal requests with
respect to Post-2004 Deferrals, this Section shall be applied in conformity with
the “unforeseeable emergency” rules of Section 409A(a)(2) of the Code.

4



--------------------------------------------------------------------------------



 



      D. Designation of Beneficiary. Upon the death of a Participant prior to
the distribution of his or her Deferred Compensation Account, such Deferred
Compensation Account shall be paid to the Beneficiary designated by the
Participant in a single lump sum transfer of cash and shares of Common Stock as
provided in Section 5.B. hereof, as soon as practicable after the Participants’
death. If there is no designated Beneficiary or no designated Beneficiary
surviving at a Participant’s death, payment of the Participant’s Deferred
Compensation Account shall be made to the Participant’s estate.

      E. Taxes. In the event any taxes are required by law to be withheld or
paid from any payments made pursuant to the Plan, the Plan Administrator shall
deduct such amounts from such payments and shall transmit the withheld amounts
to the appropriate taxing authority.

6. Assignment or Alienation

      The right of a Participant, Beneficiary or any other person to the payment
of a benefit under this Plan may not be assigned, transferred, pledged or
encumbered except by will or by the laws of descent and distribution.

7. Plan Administration

      The Plan Administrator will have the right to interpret and construe the
Plan and to determine all questions of eligibility and of status, rights and
benefits of Participants and all other persons claiming benefits under the Plan.
In all such interpretations and constructions, the Plan Administrator’s
determination will be based upon uniform rules and practices applied in a
nondiscriminatory manner and will be binding upon all persons affected thereby.
Subject to the provisions of Section 8 below, any decision by the Plan
Administrator with respect to any such matters will be final and binding on all
parties. The Plan Administrator will have absolute discretion in carrying out
his or her responsibilities under this Section 7.

8. Claims Procedure

      A. Filing Claims. Any Participant or Beneficiary entitled to benefits
under the Plan will file a claim request with the Plan Administrator.

      B. Notification to Claimant. If a claim request is wholly or partially
denied, the Plan Administrator will furnish to the claimant a notice of the
decision within ninety (90) days in writing and in a manner calculated to be
understood by the claimant, which notice will contain the following information:

(i) the specific reason or reasons for the denial;

(ii) specific reference to pertinent Plan provisions upon which the denial is
based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

5



--------------------------------------------------------------------------------



 



(iv) an explanation of the Plan’s claims review procedure describing the steps
to be taken by a claimant who wishes to submit his or her claims for review.

      C. Review Procedure. A claimant or his or her authorized representative
may, with respect to any denied claim:

(i) request a review upon a written application filed within sixty (60) days
after receipt by the claimant of written notice of the denial of his or her
claim;

(ii) review pertinent documents; and

(iii) submit issues and comments in writing. Any request or submission will be
in writing and will be directed to the Plan Administrator (or his or her
designee). The Plan Administrator (or his or her designee) will have the sole
responsibility for the review of any denied claim and will take all steps
appropriate in the light of the Plan Administrator’s findings.

      D. Decision on Review. The Plan Administrator (or his or her designee)
will render a decision upon review. If special circumstances (such as the need
to hold a hearing on any matter pertaining to the denied claim) warrant
additional time, the decision will be rendered as soon as possible, but not
later than one hundred twenty (120) days after receipt of the request for
review. Written notice of any such extension will be furnished to the claimant
prior to the commencement of the extension. The decision on review will be in
writing and will include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent provisions of the Plan on which the decision is based. If the
decision on review is not furnished to the claimant within the time limits
prescribed above, the claim will be deemed denied on review.

9. Unsecured And Unfunded Obligation

      Notwithstanding any provision herein to the contrary, the benefits offered
under the Plan shall constitute an unfunded, unsecured promise by the Company to
pay benefits determined hereunder which are accrued by Participants while such
Participants are Directors. No Participant, Beneficiary or any other person
shall have any interest in any particular assets of the Company or shares of
common stock by reason of the right to receive a benefit under the Plan and any
such Participant, Beneficiary or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
Plan. Nothing contained in the Plan shall constitute a guaranty by the Company
or any other entity or person that the assets of the Company will be sufficient
to pay any benefit hereunder. All expenses and fees incurred in the
administration of the Plan shall be paid by the Company.

10. Amendment And Termination Of The Plan

      The Company reserves the right, by a resolution of the Board, to amend the
Plan at any time, and from time to time, in any manner which it deems desirable.
The Company also reserves the right, by a resolution of the Board, to terminate
this Plan at any time without providing any advance notice to any Participant;
and in the event of any Plan termination and subject to Section 17 of the Plan,
the Company reserves the right to then distribute all amounts

6



--------------------------------------------------------------------------------



 



allocated to Participants’ Deferred Compensation Accounts. However, other than
an amendment to comply with Section 409A of the Code, no amendment to or
termination of the Plan will adversely affect the benefit that any Participant
has accrued under the Plan until the later of (i) the effective date of that
amendment or, if applicable, the effective date of Plan termination or (ii) the
date that the amendment is adopted or, if applicable, the date that the Plan is
terminated.

11. Binding Upon Successors

      The Plan shall be binding upon and inure to the benefit of the Company,
its successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives. In the event of the merger or
consolidation of the Company with or into any other corporation, or in the event
substantially all of the assets of the Company shall be transferred to another
corporation, then, subject to Section 17 of the Plan, either (i) the Plan shall
be terminated and amounts allocated to Participant’s Deferred Compensation
Accounts distributed to Participants or (ii) the successor corporation resulting
from the merger or consolidation, or the transferee of such assets, as the case
may be, shall, as a condition to the consummation of the merger, consolidation
or transfer, assume the obligations of the Company hereunder and shall be
substituted for the Company hereunder.

12. No Guarantee Of Plan Permanency

      This Plan does not contain any guarantee of provisions for continued
service on the Board to any Director or Participant nor is it guaranteed by the
Company to be a permanent plan.

13. Gender

      Any reference in the Plan made in the masculine pronoun shall apply to
both men and women.

14. Incapacity Of Recipient

      In the event that a Participant or Beneficiary is declared incompetent and
a guardian, conservator or other person legally charged with the care of his or
her person or of his or her estate is appointed, any benefits under the Plan to
which such Participant or Beneficiary is entitled shall be paid to such
guardian, conservator or other person legally charged with the care of his
person or his estate. Except as provided hereinabove, when the Plan
Administrator, in his or her sole discretion, determines that a Participant or
Beneficiary is unable to manage his or her financial affairs, the Plan
Administrator may, but shall not be required to, direct the Company to make
distribution(s) to any one or more of the spouse, lineal ascendants or
descendants or other closest living relatives of such Participant or Beneficiary
who demonstrates to the satisfaction of the Plan Administrator the propriety of
making such distribution(s). Any payment made under this Section 14 shall be in
complete discharge of any liability under the Plan for such payment. The Plan
Administrator shall not be required to see to the application of any such
distribution made to any person.

7



--------------------------------------------------------------------------------



 



15. Governing Law

      This Plan shall be construed in accordance with and governed by the laws
of the State of Delaware.

16. Inability To Locate Participant Or Beneficiary

      Each Participant is obliged to keep the Plan Administrator apprised of his
or her current mailing address and that of his or her Beneficiary. The Plan
Administrator’s obligation to search for any Participant or Beneficiary is
limited to sending a registered or certified letter to the Participant’s or
Beneficiary’s last known address. Any amounts credited to the Deferred
Compensation Account of any Participant or Beneficiary that does not present
himself or herself to the Plan Administrator will be forfeited no later than
12 months after that benefit otherwise would have been payable. However, this
forfeited benefit will be restored and paid if the Plan Administrator
subsequently receives a claim for benefits which is approved under the
procedures described in Section 8.

17. Special Rules for Post-2004 Deferrals

      With respect to Post-2004 Deferrals, the Plan shall be administered in
conformity with Section 409A of the Code. Furthermore, it is intended that
notwithstanding any provision of the Plan to the contrary, with respect to
Post-2004 Deferrals, no acceleration of benefits shall be made in violation of
Section 409A(a)(3) of the Code unless otherwise permitted by Section 409A or
applicable regulatory authority.

      IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a
duly authorized officer as of the Effective Date.

            WEBMETHODS, INC.
      By:   /s/ DAVID MITCHELL             Its:   President and Chief Executive
Officer    

8



--------------------------------------------------------------------------------



 



EXHIBIT A

WEBMETHODS, INC. DEFERRED COMPENSATION PLAN FOR DIRECTORS
DEFERRAL NOTICE

      1. Election To Defer

      In accordance with the provisions of the webMethods, Inc. Deferred
Compensation Plan for Directors (the “Plan”), I hereby elect to defer
___ percent (i.e., 25%, 50%, 75% or 100%) of the annual retainer and meeting
fees payable to me for services as a Director of webMethods, Inc. This election
shall be effective as provided in Section 4.B of the Plan. This election
supersedes any prior deferral election made by me and shall remain in effect
until terminated or otherwise amended.

      2. Acknowledgment of Payment Terms

      I hereby acknowledge that all amounts credited to my Deferred Compensation
Account in the Plan will be distributed to me as soon as practicable after the
earlier of my termination of service as a Director or the termination of the
Plan; provided that my deferral after December 31, 2004 will be distributed as
soon as practical after I have had a “separation from service” and if I am a
“key employee” within in the meaning of Section 416(i) of the Internal Revenue
Code of 1986 (determined without regard to paragraph 5 thereof) that my
distribution will be made six months after my separation from service (or, if
earlier, the date of my death). I understand that all amounts credited to my
Deferred Compensation Account will be paid out in a single lump sum in the event
of my death.

      3. Designation of Beneficiary

      I hereby designate ___ as my primary Beneficiary and ___ as my contingent
Beneficiary(ies) to receive any amounts payable under the Plan in the event of
my death.

      4. Acknowledgment

      I hereby acknowledge that (i) my election to defer my annual retainer and
meeting fees under the Plan is irrevocable with respect to amounts which are
deferred under the Plan and shall remain in effect until terminated or modified,
(ii) the Plan is unfunded and unsecured, and is maintained primarily for the
purpose of providing deferred compensation to Directors and that I have no
rights or claims to receive amounts credited to my Deferred Compensation Account
other than those specifically granted by the terms of the Plan, and (iii) I am
solely responsible for ensuring that the Plan Administrator’s files contain my
current mailing address and that of my Beneficiary.

     
Signed:
   

   
 
   
Name:
   

   
 
   
Date:
   

   

9